                       Case 2:21-cv-03937-MWF-AFM Document 1 Filed 05/10/21 Page 1 of 4 Page ID #:1


                        1    Tomas A. Guterres, Esq. (State Bar No. 152729)
                        2    Jessica J. Mead, Esq. (State Bar No. 299050)
                             COLLINS + COLLINS LLP
                        3    790 E. Colorado Boulevard, Suite 600
                        4    Pasadena, CA 91101
                             (626) 243-1100 – FAX (626) 243-1111
                        5    Email: tguterres@ccllp.law; jmead@ccllp.law
                        6
                             Attorneys for Defendants,
                        7    COUNTY OF LOS ANGELES, DEPUTY VILANOVA, and DEPUTY GERMAN
                        8    ZAMBRANO
                        9                          UNITED STATES DISTRICT COURT
                        10                       CENTRAL DISTRICT OF CALIFORNIA
                        11

                        12
                             JESSY DUENAS HERNANDEZ,        ) CASE NO. 2:21-cv-3937
                        13                                  )
                        14                    Plaintiffs,   )
                                                            ) NOTICE OF REMOVAL
                        15         vs.                      )
                        16                                  )
                             COUNTY OF LOS ANGELES, by and )
                        17   through the LOS ANGELES COUNTY)
                        18   SHERIFF’S DEPARTMENT;          )
                             DEPUTY VILANOVA; DEPUTY        )
                        19   SANDOVAL; DEPUTY GERMAN )
                        20   ZAMBRANO; DEPUTY RAUL          )
                             ALVAREZ; DOES 1-25, inclusive, )
                        21                                  )
                        22                    Defendants.   )
                                                            )
                        23

                        24   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                        25           PLEASE TAKE NOTICE that Defendants County of Los Angeles, Deputy
                        26   Vilanova and Deputy German Zambrana (collectively “County Defendants”) hereby
                        27   removes to this Court the state court action described below.
                        28           1. On March 19, 20201, an action was commenced in the Superior Court of the
                             23074
790 E. Colorado Boulevard
Suite 600                                                           1
Pasadena, CA 91101
Phone (626) 243-1100
Fax     (626) 243-1111
                                                            NOTICE OF REMOVAL
                       Case 2:21-cv-03937-MWF-AFM Document 1 Filed 05/10/21 Page 2 of 4 Page ID #:2


                        1    State of California, in the County of Los Angeles, entitled Jessy Duenas Hernandez
                        2    vs. County of Los Angeles, et. al., Case No. 21STCV10718, hereto attached as Exhibit
                        3    “A”.
                        4            2. The first date upon which Defendant County of Los Angeles received a copy
                        5    of the said complaint was April 9, 2021 when County was served with a copy of the
                        6    said complaint and summons from the said state court. A copy of the summons is
                        7    attached hereto as Exhibit “B”.
                        8            3. This action is a civil action of which this Court has original jurisdiction under
                        9    28 U.S.C. § 1331, and is one which may be removed to this Court by County
                        10   Defendants pursuant to the provisions of 28 U.S.C. § 1441(a) in that the complaint
                        11   asserts claims by Plaintiff arising under 42 U.S.C. § 1983 and therefore removal is
                        12   based on a claiming arising under federal law.
                        13           4. All defendants who have been served with Summons and complaint
                        14   have joined in this Notice of Removal. Defendants Deputy Sandoval and Deputy Rual
                        15   Alvarez have not joined in this Notice of Removal because they have not been served
                        16   with the summons and complaint.
                        17

                        18   DATED: May 10, 2021                     COLLINS + COLLINS LLP
                        19
                                                                     By: ________________________________
                        20

                        21                                                  TOMAS A. GUTERRES
                                                                            Attorneys for Defendants,
                        22                                                  COUNTY OF LOS ANGELES,
                        23                                                  DEPUTY VILANOVA, and DEPUTY
                                                                            GERMAN ZAMBRANO
                        24

                        25

                        26

                        27

                        28
                             23074
790 E. Colorado Boulevard
Suite 600                                                              2
Pasadena, CA 91101
Phone (626) 243-1100
Fax     (626) 243-1111
                                                               NOTICE OF REMOVAL
                       Case 2:21-cv-03937-MWF-AFM Document 1 Filed 05/10/21 Page 3 of 4 Page ID #:3


                        1                                                              PROOF OF SERVICE
                                                                                 (CCP §§ 1013(a) and 2015.5; FRCP 5)
                        2    State of California,              )
                                                               ) ss.
                             County of Los Angeles.            )
                        3
                                         I am employed in the County of Los Angeles. I am over the age of 18 and not a party to the within action. My business address
                        4     is 790 E. Colorado Boulevard, Suite 600, Pasadena, California 91101.

                        5                On this date, I served the foregoing document described as NOTICE OF REMOVAL
                               on the interested parties in this action by placing same in a sealed envelope, addressed as follows:
                        6                                                          SEE ATTATCHED SERVICE LIST

                        7
                                  (BY MAIL) - I caused such envelope(s) with postage thereon fully prepaid to be placed in the United States mail in Pasadena, California
                        8         to be served on the parties as indicated above. I am “readily familiar” with the firm’s practice of collection and processing correspondence
                                  for mailing. Under that practice, it would be deposited with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                  at Pasadena, California in the ordinary course of business. I am aware that on motion of the party served, service is presumed invalid if
                        9         postal cancellation date or postage meter date is more than one day after date of deposit for mailing in affidavit.

                        10           (BY CERTIFIED MAIL) – I caused such envelope(s) with postage thereon fully prepaid via Certified Mail Return Receipt Requested
                                     to be placed in the United States Mail in Pasadena, California.
                        11           FEDERAL EXPRESS - I caused the envelope to be delivered to an authorized courier or driver authorized to receive documents with
                                     delivery fees provided for.
                        12
                                     (BY ELECTRONIC FILING AND/OR SERVICE) – I served a true copy, with all exhibits, electronically on designated recipients
                        13           listed above.

                                     (ELECTRONIC SERVICE PER CODE CIV. PROC., § 1010.6) – By prior consent or request or as required by rules of court
                        14           (Code Civ. Proc., § 1010.6 (amended Jan. 1, 2021); Code Civ. Proc., § 1013(g); Cal. Rules of Court, rule 2.251(a)).

                        15           (BY PERSONAL SERVICE) - I caused such envelope(s) to be delivered by hand to the office(s) of the addressee(s).

                                     Executed on May 10, 2021 at Pasadena, California.
                        16
                                     (STATE) - I declare under penalty of perjury under the laws of the State of California that the above is true and correct.
                        17
                                     (FEDERAL) - I declare that I am employed in the office of a member of the bar of this court at whose direction the service was made.
                        18

                        19                                                            Austin Kang
                                                                                      akang@ccllp.law
                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
                             23074
790 E. Colorado Boulevard
Suite 600                                                                                 3
Pasadena, CA 91101
Phone (626) 243-1100
Fax     (626) 243-1111
                                                                                  NOTICE OF REMOVAL
                       Case 2:21-cv-03937-MWF-AFM Document 1 Filed 05/10/21 Page 4 of 4 Page ID #:4


                        1                        JESSY DUENAS HERNANDEZ VS. COUNTY OF LOS ANGELES ET AL.
                                                                    OUR FILE NO. 23074
                        2
                                                                       SERVICE LIST
                        3

                        4            Daniel C. Sharpe
                                     WINDSOR TROY
                        5            3701 Wilshire Blvd., Suite 1111
                                     Los Angeles, CA 90010
                                     T: (323) 800-5405 – F: (323) 800-5406
                        6            ATTORNEY FOR PLAINTIFF, JESSY DUENAS
                                     HERNANDEZ
                        7

                        8

                        9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
                             23074
790 E. Colorado Boulevard
Suite 600                                                               4
Pasadena, CA 91101
Phone (626) 243-1100
Fax     (626) 243-1111
                                                                NOTICE OF REMOVAL
